Case 1:18-cr-00381-CMA-GPG Document 450 Filed 09/02/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Criminal Action No. 18-cr-00381-CMA-GPG-05

   UNITED STATES OF AMERICA,

         Plaintiff,

   v.

   5. JESSICA BRADY,

         Defendant.


    ORDER ADOPTING AND AFFIRMING SEPTEMBER 16, 2019 RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation of Magistrate Judge

   Gallagher (Doc. #237). The Court notes that pursuant to the terms of the written plea

   agreement, Defendant entered a plea of guilty to Count Five of the Second Superseding

   Indictment which charged violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), distribution of

   fentanyl. The Court also notes that Defendant consented to Magistrate Judge

   Gallagher advising her with regard to her Constitutional rights and her rights pursuant to

   Rule 11 of the Federal Rules of Criminal Procedure. Magistrate Judge Gallagher

   conducted the Rule 11 hearing on September 16, 2019, at which time he appropriately

   advised the Defendant of her rights and made inquiry as to the Defendant’s

   understanding of the charges, the terms of the plea agreement, the voluntariness of her

   plea, and of the consequences of pleading guilty. Based on that hearing Magistrate
Case 1:18-cr-00381-CMA-GPG Document 450 Filed 09/02/20 USDC Colorado Page 2 of 2




   Judge Gallagher recommended that the District Court Judge accept Defendant's plea of

   guilty to Count One of the Second Superseding Indictment.

         Neither the Defendant nor the Government has filed any objections to the

   Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

         1.     Court Exhibits 1 and 2 are accepted and admitted.

         2.     The plea as made in open court on September 16, 2019 is accepted and
                the Defendant is adjudged guilty of violation of Count Five of the Second
                Superseding Indictment which charged violation of 21 U.S.C. § 841(a)(1)
                and (b)(1)(C), distribution of fentanyl.



         DATED: September 2, 2020


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              2
